UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1607


MARIA DA CONCEICAO SANTOS-NETA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 17, 2017                                  Decided: November 2, 2017


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Petition denied in part, dismissed in part by unpublished per curiam opinion.


Maria da Conceicao Santos-Neta, Petitioner Pro Se. Anthony Ogden Pottinger, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maria da Conceicao Santos-Neta, a native and citizen of Brazil, petitions for review

of an order of the Board of Immigration Appeals (Board) denying her motion to reopen.

We have reviewed the administrative record and the Board’s order and conclude that the

Board did not abuse its discretion in denying the motion as untimely and number-barred.

See 8 C.F.R. § 1003.2(c)(2) (2017). We therefore deny the petition for review in part for

the reasons stated by the Board. See In re Santos-Neta (B.I.A. Apr. 7, 2017). We lack

jurisdiction to review the Board’s refusal to exercise its sua sponte authority to reopen and

therefore dismiss this portion of the petition for review. See Mosere v. Mukasey, 552 F.3d

397, 400-01 (4th Cir. 2009).

       Accordingly, we deny in part and dismiss in part the petition for review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                            PETITION DENIED IN PART;
                                                                   DISMISSED IN PART




                                             2